Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Fang Liu, Ph.D., Esq.  on 2/26/2020.

The application has been amended as follows: 

1.  (Currently Amended)  A transparent, homogeneous liquiform fertilizer and agrochemical formulation comprising an active agrochemical that is not a fertilizer and a fertilizer together with glycol ether wherein the water solubility of the active agrochemical at 25°C is more than 100 ppm, and the particle diameter of particles in the transparent, homogeneous liquiform fertilizer and agrochemical formulation is less than 100 nm by using a particle size distribution analyzer, 
wherein the presence of the glycol ether in the formulation increases stability of the formulation in comparison to a reference formulation lacking the glycol ether.

2.  (Original)  The formulation according to claim 1, which comprises water.

3.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises:

a fungicide selected from the group consisting of acylanaline PA fungicides (phenylamides), oxazolidinone PA fungicides (phenylamides), butyrolactone PA fungicides (phenylamides), hydroxyl(2-amino)pyrimidines, isoxazole heteroaromatics, isothiazolone heteroaromatics, carboxylic acids, benzimidazole MBC fungicides (methyl benzimidazole carbamate), thiophanate MBC fungicides (methyl benzimidazole carbamate), N-phenyl 
a herbicide selected from the group consisting of allyloxy propionate inhibitors of acetyl CoA carboxylase (ACCase), cyclohexanedione inhibitors of acetyl CoA carboxylase (ACCase), phenylpyrazoline inhibitors of acetyl CoA carboxylase (ACCase), sulfonylurea inhibitors of acetolactic acid synthase (ALS) (acetohydroxy acid synthase (AHAS) inhibitors), imidazolinone inhibitors of acetolactic acid synthase (ALS) (acetohydroxy acid synthase (AHAS) inhibitors), triazolopyrimidine inhibitors of acetolactic acid synthase (ALS) (acetohydroxy acid synthase (AHAS) inhibitors), pyrimidinyl(thio)benzoate inhibitors of acetolactic acid synthase (ALS) (acetohydroxy acid synthase (AHAS) inhibitors), sulfonylaminocarbonyl-triazolinone inhibitors of acetolactic acid synthase (ALS) (acetohydroxy acid synthase (AHAS) inhibitors), triazine inhibitors of photosynthesis at photochemical system II, triazinone inhibitors of photosynthesis at photochemical system II, triazolinone inhibitors of photosynthesis at photochemical system II, uracil inhibitors of photosynthesis at photochemical system II, pyridazinone inhibitors of photosynthesis at photochemical system II, phenyl-carbamate inhibitors of photosynthesis at photochemical system II, urea inhibitors of photosynthesis at photochemical system II, amide inhibitors of photosynthesis at photochemical system II, nitrile inhibitors of photosynthesis at photochemical system II, benzothiadiazinone inhibitors of photosynthesis at photochemical system II, phenyl-pyridazine inhibitors of photosynthesis at photochemical system II, bipyridylium photochemical system I electron diverting agents, diphenylether inhibitors of protoporphyrinogen oxidase (PPO), phenylpyrazole inhibitors of protoporphyrinogen oxidase (PPO), N-phenylphthalimide inhibitors of protoporphyrinogen oxidase (PPO), thiadiazole inhibitors of protoporphyrinogen oxidase (PPO), oxadiazole inhibitors of protoporphyrinogen oxidase (PPO), triazolinone inhibitors of protoporphyrinogen oxidase (PPO), oxazolidinedione inhibitors of protoporphyrinogen oxidase (PPO), pyrimidindione inhibitors of protoporphyrinogen oxidase (PPO), inhibitors of protoporphyrinogen oxidase (PPO), pyridazinone inhibitors of carotenoid biosynthesis at the phytoene desaturase step (PDS), pyridinecarboxamide inhibitors of carotenoid biosynthesis at the phytoene desaturase step (PDS), inhibitors of carotenoid biosynthesis at the phytoene desaturase step (PDS), triketone inhibitors of 4-hydroxyphenyl-pyruvate-dioxygenase (4-HPPD), isoxazole inhibitors of 4-hydroxyphenyl-pyruvate-dioxygenase (4-HPPD), pyrazole inhibitors of 4-hydroxyphenyl-pyruvate-dioxygenase (4-HPPD), inhibitors of 4-hydroxyphenyl-pyruvate-dioxygenase (4-HPPD), triazole inhibitors of carotenoid biosynthesis (unknown target site), isoxazolidinone inhibitors of carotenoid biosynthesis (unknown target site), urea inhibitors of carotenoid biosynthesis (unknown target site), diphenylether inhibitors of carotenoid biosynthesis (unknown target site), glycine inhibitors of EPSP synthase, phosphinic acid inhibitors of glutamine synthetase, carbamate inhibitors of DHP (dihydropteroate) synthase, dinitroaniline microtubule assembly inhibitors, phosphoramidate microtubule assembly inhibitors, pyridine microtubule assembly inhibitors, benzamide microtubule assembly inhibitors, benzoic acid microtubule assembly inhibitors, carbamate inhibitors of mitosis/microtubule organisation, chloroacetamide inhibitors of VLCFAs (inhibitors of cell division), acetamide inhibitors of VLCFAs (inhibitors of cell division), oxyacetamide inhibitors of VLCFAs (inhibitors of cell division), tetrazolinone inhibitors of VLCFAs (inhibitors of cell division), inhibitors of VLCFAs (inhibitors of cell division), nitrile inhibitors of cell wall (cellulose) synthesis, benzamide inhibitors of cell wall (cellulose) synthesis, triazolocarboxamide inhibitors of cell wall (cellulose) synthesis, quinoline carboxylic acid inhibitors of cell wall (cellulose) synthesis, dinitrophenol uncoupling (membrane disruption) agents, thiocarbamate inhibitors of lipid synthesis (non-ACCase inhibitors), phosphorodithioate inhibitors of lipid synthesis (non-ACCase inhibitors), benzofuran inhibitors of lipid synthesis (non-ACCase inhibitors), chloro-carbonic-acid inhibitors of lipid synthesis (non-ACCase inhibitors), phenoxy-carboxylic-acid indole acetic acid-like agents (synthetic auxins), benzoic acid indole acetic acid-like agents (synthetic auxins), pyridine carboxylic acid indole acetic acid-like agents (synthetic auxins), quinoline carboxylic acid indole acetic acid-like agents (synthetic auxins), indole acetic acid-like agents (synthetic auxins), phthalamate inhibitors of auxin transport, semicarbazone inhibitors of auxin transport, arylaminopropionic acids, pyrazoliums, organoarsenicals, microorganisms, bromobutide, (chlor)-flurenol, cinmethylin, cumyluron, dazomet, dymron, methyl dymron, etobenzanid, fosamine, indanofan, carbam/carbam sodium salt, oxaziclomefone, oleic acid, pelargonic acid, pyributicarb, chlorates and cyanates.

4.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises:
an insecticide selected from the group consisting of carbamate acetylcholinesterase (AChE) inhibitors, organophosphorous acetylcholinesterase (AChE) inhibitors, phenylpyrazole (fiprole) GABA-gated chlorine ion channel blockers, pyrethroid and pyrethrin sodium channel modulators, sodium channel modulators, neonicotinoid nicotinic acetylcholine receptor (nAChR) competitive modulators, sulfoximine nicotinic acetylcholine receptor (nAChR) competitive modulators, spinosyn nicotinic acetylcholine receptor (nAChR) allosteric modulators, avermectin and milbemycin glutamate-gated chloride channel (GluCl) allosteric modulators, chordotonal organ TRPV channel modulators, uncouplers of oxidative phosphorylation via disruption of the proton gradient, mitochondrial complex III electron transport inhibitors, mitochondrial complex I electron transport inhibitors, voltage-dependent sodium channel blockers, tetronic acid and tetramic acid derivative inhibitors of acetyl CoA carboxylase, diamide ryanodine receptor modulators, flonicamid chordotonal organ modulators (undefined target site), quinoxaline (quinomethionate), pyridalyl and metaaldehyde; or, 
a fungicide selected from the group consisting of acylanaline PA fungicides (phenylamides), oxazolidinone PA fungicides (phenylamides), butyrolactone PA fungicides (phenylamides), isoxazole heteroaromatics, benzimidazole MBC fungicides (methyl benzimidazole carbamate), N-phenyl carbamates, phenyl-benzamide SDHI (succinate dehydrogenase inhibitors), phenyl-oxo-ethyl thiophene amide SDHI (succinate dehydrogenase inhibitors), pyridinyl-ethyl-benzamide SDHI (succinate dehydrogenase inhibitors), furan-carboxamide SDHI (succinate dehydrogenase inhibitors), oxathiin-carboxamide SDHI (succinate dehydrogenase inhibitors), thiazole-carboxamide SDHI (succinate dehydrogenase inhibitors), pyrazole-4-carboxamide SDHI (succinate dehydrogenase inhibitors), N-methoxy-(phenyl-ethyl)-pyrazole-carboxamide SDHI (succinate dehydrogenase inhibitors), pyridine-carboxamide SDHI (succinate dehydrogenase inhibitors), methoxy-acrylate QoI-fungicides (Quinone outside inhibitors), methoxy-acetamide QoI-fungicides (Quinone outside inhibitors), methoxy-carbamate QoI-fungicides (Quinone outside inhibitors), oximino-acetate QoI-fungicides (Quinone outside inhibitors), oximino-acetamide QoI-fungicides (Quinone outside inhibitors), oxazolidine-dione QoI-fungicides (Quinone outside inhibitors), dihydro-dioxazine QoI-fungicides (Quinone outside inhibitors), imidazolinone QoI-fungicides (Quinone outside inhibitors), benzyl-carbamate QoI-fungicides (Quinone outside inhibitors), cyano-imidazole QiI-fungicides (Quinone inside inhibitors), sulfamoyl-triazole QiI-fungicides (Quinone inside inhibitors), 2,6-dinitroanilines, anilino-pyrimidine AP-fungicides (aniline-pyrimidines), phenylpyrrole PP-fungicides (phenylpyrroles), dicarboximides, piperazine DMI-fungicides (demethylation inhibitors, SBI: class I), pyridine DMI-fungicides (demethylation inhibitors, SBI: class I), pyrimidine DMI-fungicides (demethylation inhibitors, SBI: class I), imidazole DMI-fungicides ((demethylation inhibitors, SBI: class I), triazole DMI-fungicides (demethylation inhibitors, SBI: class I), triazolinethione DMI-fungicides (demethylation inhibitors, SBI: class I), isobenzo-furanone MBI-R (melanin biosynthesis inhibitors-reductase), pyrrolo-quinolinone MBI-R (melanin biosynthesis inhibitors-reductase), triazolobenzo-thiazole MBI-R (melanin biosynthesis inhibitors-reductase), cyclopropane-carboxamide MBI-D (melanin biosynthesis inhibitors-dehydratase), carboxamide MBI-D (melanin biosynthesis inhibitors-dehydratase), propionamide MBI-D (melanin biosynthesis inhibitors-dehydratase), benzo-thiadiazoles BTH, benzisothiazoles, thiadiazole-carboxamides, cyanoacetamide-oximes, benzene-sulfonamides, pyridazinones, guanidines and quinoxalines. 

5.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises:
an insecticide selected from the group consisting of carbamate acetylcholinesterase (AChE) inhibitors, organophosphorous acetylcholinesterase (AChE) inhibitors, phenylpyrazole (fiprole) GABA-gated chlorine ion channel blockers, pyrethroid and pyrethrin sodium channel modulators, sodium channel modulators, neonicotinoid nicotinic acetylcholine receptor (nAChR) competitive modulators, sulfoximine nicotinic acetylcholine receptor (nAChR) competitive modulators, avermectin and milbemycin glutamate-gated chloride channel (GluCl) allosteric modulators, chordotonal organ TRPV channel modulators, uncouplers of oxidative phosphorylation via disruption of the proton gradient, diamide ryanodine receptor modulators, and flonicamid chordotonal organ modulators (undefined target site); or,
a fungicide selected from the group consisting of isoxazole heteroaromatics, benzimidazole MBC fungicides (methyl benzimidazole carbamate), phenyl-benzamide SDHI (succinate dehydrogenase inhibitors), phenyl-oxo-ethyl thiophene amide SDHI (succinate dehydrogenase inhibitors), pyridinyl-ethyl-benzamide SDHI (succinate dehydrogenase inhibitors), furan-carboxamide SDHI (succinate dehydrogenase inhibitors), oxathiin-carboxamide SDHI (succinate dehydrogenase inhibitors), thiazole-carboxamide SDHI (succinate dehydrogenase inhibitors), pyrazole-4-carboxamide SDHI (succinate dehydrogenase inhibitors), [N-methoxy-(phenyl-ethyl)-pyrazole-carboxamide SDHI (succinate dehydrogenase inhibitors)], pyridine-carboxamide SDHI (succinate dehydrogenase inhibitors), methoxy-acrylate QoI-fungicides (Quinone outside inhibitors), methoxy-acetamide QoI-fungicides (Quinone outside inhibitors), methoxy-carbamate QoI-fungicides (Quinone outside inhibitors), oximino-acetate QoI-fungicides (Quinone outside inhibitors), oximino-acetamide QoI-fungicides (Quinone outside inhibitors), oxazolidine-dione QoI-fungicides (Quinone outside inhibitors), dihydro-dioxazine QoI-fungicides (Quinone outside inhibitors), imidazolinone QoI-fungicides (Quinone outside inhibitors), benzyl-carbamate QoI-fungicides (Quinone outside inhibitors), piperazine DMI-fungicides (demethylation inhibitors, SBI: class I), pyridine DMI-fungicides (demethylation inhibitors, SBI: class I), pyrimidine DMI-fungicides (demethylation inhibitors, SBI: class I), imidazole DMI-fungicides ((demethylation inhibitors, SBI: class I), triazole DMI-fungicides (demethylation inhibitors, SBI: class I), triazolinethione DMI-fungicides (demethylation inhibitors, SBI: class I)  

6.  (Original)  The formulation according to claim 1, wherein the active agrochemical has aqueous solubility at 25°C of 150 ppm or more.  

7.  (Original)  The formulation according to claim 6, wherein the water solubility of the active agrochemical at 25°C is more than 1,000 ppm.

8.  (Original)  The formulation according to claim 6, wherein the water solubility of the active agrochemical at 25°C is more than 10,000 ppm.

9.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises:
an insecticide selected from the group consisting of aldicarb, bendiocarb, butocarboxim, butoxycarboxim, NAC (carbaryl), carbofuran, ethiofencarb, BPMC (fenobucarb), formetanate, MIPC (isoprocarb), methomyl, MTMC (metolcarb), oxamyl, pirimicarb, PHC (propoxur), thiofanox, triazamate, XMC, MPMC (xylylcarb), acephate, azamethiphos, cadusafos, CVP (chlorfenvinphos), demeton-S-methyl, DDVP (dichlorvos), dicrotophos, dimethoate, dimethylvinphos, ethoprophos, fenamiphos, fosthiazate, heptenophos, marathon (malathion), mecarbam, methamidophos, DMTP (methidathion), mevinphos, monocrotophos, omethoate, oxydimethone-methyl, phosphamidon, propetamphos, thiometone, DEP (trichlorfon), vamidothion, flumethrin, acetamiprid, clothianidin, dinotefuran, imidacloprid, nitenpyram, thiacloprid, thiamethoxam, nicotine sulfate (nicotine), sulfoxaflor, flupyradifurone, pyriproxyfen, methyl bromide (methylbromide), chloropicrin, sulfuryl fluoride, borax, tartar emetic, pymetrozine, flonicamid, BPPS (propargite), DNOC, cartap, thiocyclam, thiosultap-sodium, cyromazine, hydrogen phosphide, hydrogen cyanide, azadirachtin, sodium aluminum fluoride, 1,3-dichloropropene, dicyclanil, ethylene dibromide, sabadilla and sulcofuron-sodium; or,
a fungicide selected from the group consisting of furalaxyl, metalaxyl, metalaxyl M, oxadixyl, ofurace, dimethirimol, hydroxyisoxazole (hymexazol), octhilinone, fenfuram, carboxin, oxycarboxin, furametpyr, metominostrobin, cyazofamid, pyrimethanil, kasugamycin, streptomycin, IBP (iprobenfos), echlomezol (etridiazole), propamocarb, prothiocarb, pyrifenox, imazalil, pefurazoate, triflumizole, flutriafol, myclobutanil, propiconazole, tetraconazole, fenpropidin, spiroxamine, validamycin, polyoxin, iprovalicarb, pyroquilon, cymoxanil, fosetyl, phosphorous acid and phosphites, flusulfamide, methasulfocarb, guanidine (dodine), ferimzone, potassium bicarbonate, ferbam, guazatine, iminoctadine acetate/iminoctadine albesilate (iminoctadine), copper sulfate, formaldehyde, 8-hydroxyquinoline sulfate, iodomethane, mercuric chloride, metam, methyl bromide, methyl isothiocyanate, mildiomycin, nabam, phenylmercuric acetate, 2-phenylphenol and polyoxin.

10.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises at least one selected from the group consisting of acetamiprid, imidacloprid, clothianidin, dinotefuran, thiacloprid, thiamethoxam, nitenpyram and flonicamid.  

11.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises at least one of neonicotinoid selected from the group consisting of acetamiprid, imidacloprid, clothianidin, dinotefuran, thiacloprid, thiamethoxam and nitenpyram.  

12.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises at least one of neonicotinoid selected from the group consisting of acetamiprid, imidacloprid, clothianidin, dinotefuran and thiamethoxam.  

13.  (Original)  The formulation according to claim 1, wherein the active agrochemical comprises dinotefuran.  
 
14.  (Original)  The formulation according to claim 1, wherein the fertilizer is a soluble fertilizer.  

15.  (Original)  The formulation according to claim 14, wherein the soluble fertilizer comprises any of one or more of fertilizer components selected from the group consisting of nitrogen (N), phosphorous (P), potassium (K), silicon (Si), magnesium (Mg), manganese (Mn), boron (B), calcium (Ca) and sulfur (S) as plant essential elements.  

16.  (Original)  The formulation according to claim 14, wherein the soluble fertilizer comprises at least two of fertilizer components selected from the group consisting of nitrogen (N), phosphorous (P) and potassium (K) as plant essential elements.  

17.  (Original)  The formulation according to claim 14, wherein the soluble fertilizer comprises the fertilizer components of nitrogen (N), phosphorous (P) and potassium (K) as plant essential elements.  

18.  (Original)  The formulation according to claim 14, wherein the soluble fertilizer further comprises any of one or more of fertilizer components selected from the group consisting of iron (Fe), copper (Cu), zinc (Zn), molybdenum (Mo), cobalt (Co) and chlorine (Cl) as plant essential elements.  

19.  (Original)  The formulation according to claim 14, wherein the soluble fertilizer comprises nitrogen (N), phosphorous (P) and potassium (K) at a ratio of 1:2:1.  

20.  (Original)  The formulation according to claim 14, wherein the soluble fertilizer comprises nitrogen (N), phosphorous (P) and potassium (K) at a ratio of 1.2:2:1.

21.  (Canceled)  

22.  (Original)  The formulation according to claim 1, wherein the glycol ether comprises at least one selected from the group consisting of ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monopropyl ether, ethylene glycol monoisopropyl ether, ethylene glycol monobutyl ether, ethylene glycol monoisobutyl ether, ethylene glycol mono-t-butyl ether, ethylene glycol mono-2-methylpentyl ether, ethylene glycol monohexyl ether, ethylene glycol mono-2-ethylhexyl ether, ethylene glycol monovinyl ether, ethylene glycol monoallyl ether, ethylene glycol monobenzyl ether, ethylene glycol monophenyl ether, ethylene glycol dimethyl ether, ethylene glycol diethyl ether, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, diethylene glycol monopropyl ether, diethylene glycol monoisopropyl ether, diethylene glycol monobutyl ether, diethylene glycol monoisobutyl ether, diethylene glycol monohexyl ether, diethylene glycol mono-2-ethylhexyl ether, diethylene glycol monoallyl ether, diethylene glycol monobenzyl ether, diethylene glycol monophenyl ether, diethylene glycol mono(methylphenyl) ether, diethylene glycol dimethyl ether, diethylene glycol methyl ethyl ether, diethylene glycol diethyl ether, diethylene glycol dibutyl ether, diethylene glycol divinyl ether, diethylene glycol ethyl vinyl ether, triethylene glycol monomethyl ether, triethylene glycol monoethyl ether, triethylene glycol monobutyl ether, triethylene glycol monovinyl ether, triethylene glycol dimethyl ether, tetraethylene glycol monophenyl ether, tetraethylene glycol diethyl ether, polyethylene glycol monomethyl ether, propylene glycol monomethyl ether, propylene glycol monoethyl ether, propylene glycol monopropyl ether, propylene glycol monoisopropyl ether, propylene glycol monobutyl ether, propylene glycol phenyl ether, propylene glycol mono(methylphenyl) ether, propylene glycol dimethyl ether, propylene glycol diethyl ether, propylene glycol dipropyl ether, propylene glycol diisopropyl ether, propylene glycol dibutyl ether, propylene glycol diisobutyl ether, propylene glycol diallyl ether, propylene glycol diphenyl ether, dipropylene glycol monomethyl ether, dipropylene glycol monoethyl ether, dipropylene glycol monopropyl ether, dipropylene glycol monobutyl ether, dipropylene glycol dimethyl ether, dipropylene glycol diethyl ether, dipropylene glycol dibutyl ether, dipropylene glycol diisobutyl ether, dipropylene glycol allyl ether, tripropylene glycol monomethyl ether, tripropylene glycol monoethyl ether, tripropylene glycol monobutyl ether, butylene glycol monomethyl ether, butylene glycol dimethyl ether and 3-methoxy-3-methyl-1-butanol.  

23.  (Original)  The formulation according to claim 1, wherein the glycol ether comprises at least one selected from the group consisting of ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monopropyl ether, ethylene glycol monoisopropyl ether, ethylene glycol monobutyl ether, ethylene glycol monoisobutyl ether, ethylene glycol monoallyl ether, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, diethylene glycol monopropyl ether, diethylene glycol monoisopropyl ether, diethylene glycol monobutyl ether, diethylene glycol monoisobutyl ether, diethylene glycol monobenzyl ether, diethylene glycol dimethyl ether, diethylene glycol methyl ethyl ether, diethylene glycol diethyl ether, triethylene glycol monomethyl ether, triethylene glycol monobutyl ether, triethylene glycol dimethyl ether, polyethylene glycol monomethyl ether, propylene glycol monomethyl ether, propylene glycol monopropyl ether, propylene glycol monobutyl ether, dipropylene glycol monomethyl ether, dipropylene glycol monopropyl ether, tripropylene glycol monomethyl ether, butylene glycol monomethyl ether and 3-methoxy-3-methyl-1-butanol.

24.  (Original)  The formulation according to claim 1, wherein the glycol ether comprises at least one selected from the group consisting of ethylene glycol monoisopropyl ether, ethylene glycol monobutyl ether, ethylene glycol monoisobutyl ether, ethylene glycol monoallyl ether, diethylene glycol monomethyl ether, diethylene glycol monoisopropyl ether, diethylene glycol monobutyl ether, diethylene glycol monoisobutyl ether, diethylene glycol monobenzyl ether, diethylene glycol dimethyl ether, diethylene glycol diethyl ether, diethylene glycol methyl ethyl ether,  triethylene glycol monomethyl ether, triethylene glycol monobutyl ether, triethylene glycol dimethyl ether, polyethylene glycol monomethyl ether, propylene glycol monomethyl ether, propylene glycol monopropyl ether, dipropylene glycol monomethyl ether, tripropylene glycol monomethyl ether and 3-methoxy-3-methyl-1-butanol.

25.  (Original)  The formulation according to claim 1, wherein the glycol ether comprises at least one selected from the group consisting of ethylene glycol monobutyl ether, ethylene glycol monoisobutyl ether, ethylene glycol monoallyl ether, diethylene glycol monobutyl ether, diethylene glycol monoisobutyl ether, diethylene glycol monobenzyl ether, propylene glycol monopropyl ether and 3-methoxy-3-methyl-1-butanol.

26.  (Original)  The formulation according to claim 1, wherein the glycol ether comprises 3-methoxy-3-methyl-1-butanol.

27.  (Original)  The formulation according to claim 1, wherein the content ratio of glycol ether is 0.1% by weight to 15% by weight with respect to the total weight of the formulation.

28.  (Original)  The formulation according to claim 1, wherein the content ratio of active agrochemical is 0.01% by weight to 10% by weight, the content ratio of glycol ether is 0.1% by weight to 15% by weight, and the content ratio of soluble fertilizer is 0.1% by weight to 95% by weight, wherein the content ratios are with respect to the total weight of the formulation.

29.  (Original)  The formulation according to claim 28, wherein the content ratio of active agrochemical is 0.03% by weight to 5% by weight, the content ratio of glycol ether is 3% by weight to 10% by weight, and the content ratio of soluble fertilizer is 50% by weight to 85% by weight, wherein the content ratios are with respect to the total weight of the formulation.

30.  (Original)  An aqueous composition for producing the formulation according to claim 1, wherein the aqueous composition comprising a glycol ether, an active agrochemical and water.

31.  (Original)  The aqueous composition according to claim 30, wherein the glycol ether comprises at least one selected from the group consisting of ethylene glycol monobutyl ether, ethylene glycol monoisobutyl ether, ethylene glycol monoallyl ether, diethylene glycol monobutyl ether, diethylene glycol monoisobutyl ether, diethylene glycol monobenzyl ether, propylene glycol monopropyl ether and 3-methoxy-3-methyl-1-butanol. 

32.  (Original)  The aqueous composition according to claim 30, wherein the glycol ether comprises 3-methoxy-3-methyl-1-butanol.

33.  (Original)  The aqueous composition according to claim 30, wherein the active agrochemical comprises at least one of neonicotinoid selected from the group consisting of acetamiprid, imidacloprid, clothianidin, dinotefuran, thiacloprid, thiamethoxam and nitenpyram.  

34.  (Original)  The aqueous composition according to claim 30, wherein the active agrochemical comprises dinotefuran.

35.  (Original)  A transparent, homogeneous liquiform fertilizer and agrochemical aqueous composition obtained by adding water to the formulation according to claim 1.

	36.  (Original)  A method of using the formulation according to claim 1 for agriculture, horticulture or home garden comprising applying the formulation to foliage or seeds.

	37.  (New)  The formulation according to claim 1, wherein a content ratio of active agrochemical is 0.01% by weight to 50% by weight, a content ratio of glycol ether is 0.1% by weight to 80% by weight, and a content ratio of soluble fertilizer is 0.1% by weight to 95% by weight, wherein the content ratios are with respect to the total weight of the formulation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach a stable, transparent, homogeneous agrochemical formulation comprising an active agrochemical that is not a fertilizer and a fertilizer together with glycol ether wherein the water solubility of the active agrochemical at 25°C is more than 100 ppm, and the particle diameter of particles in the transparent, homogeneous liquiform fertilizer and agrochemical formulation is less than 100 nm by using a particle size distribution analyzer, wherein the presence of the glycol ether in the formulation increases stability of the formulation in comparison to a reference formulation lacking the glycol ether. In addition to the prior art not teaching a stable, transparent, homogeneous agrochemical formulation comprising an active agrochemical, fertilizer and glycol ether. The Specification at Table 1-1, Table 1-2, Table 2, Table 3-1, Table 3-2, Table 4, Table 5, Table 6, Table 7, Table 8, Table 9, Table 10, Table 11 and Table 15 demonstrate the benefit of the presence of the glycol ether in the claimed formulation in comparison to a reference formulation lacking the glycol ether. When the glycol ether is absent from the formulation, the formulation becomes unstable showing signs of precipitation, freezing and/or color changes.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616